Case 2:20-cv-06803-RSWL-RAO Document 17 Filed 08/07/20 Page 1 of 2 Page ID #:208


   1    Peter R. Afrasiabi (Bar No. 193336)
        pafrasiabi@onellp.com
   2    ONE LLP
        4000 MacArthur Boulevard
   3    Each Tower, Suite 500
        Newport Beach, CA 92660
   4    Telephone: (949) 502-2870
        Facsimile: (949) 258-5081
   5
        David Quinto (Bar No. 106232)
   6    Joanna Ardalan (Bar No. 285384)
        jardalan@onellp.com
   7    ONE LLP
        9301 Wilshire Boulevard
   8    Penthouse Suite
        Beverly Hills, CA 90210
   9    Telephone: (310) 866-5157
        Facsimile: (310) 943-2085
  10
        Attorneys for Plaintiffs
  11    Backgrid USA, Inc., Splash News and
        Picture Agency, LLC, Xposure Photo
  12    Agency, Inc.
  13
                             UNITED STATES DISTRICT COURT
  14
                           CENTRAL DISTRICT OF CALIFORNIA
  15
  16    BACKGRID USA, INC., a California          Case No.: 2:20-cv-06803 RSWL (RAOx)
        corporation; SPLASH NEWS AND              Hon. Ronald S. W. Lew
  17
        PICTURE AGENCY, LLC, a Nevada             NOTICE OF ERRATA RE DKT. 15
  18    limited liability company; XPOSURE
        PHOTO AGENCY INC., a California
  19
        corporation,
  20
                      Plaintiffs,
  21
  22          v.
  23
        ENTTECH MEDIA GROUP LLC. a
  24    Delaware limited liability company; and
  25    DOES 1-10, inclusive,

  26
                      Defendants.
  27
  28

                                    NOTICE OF ERRATA RE DKT. 15
Case 2:20-cv-06803-RSWL-RAO Document 17 Filed 08/07/20 Page 2 of 2 Page ID #:209


   1         TO THE COURT:
   2         Docket number 15 was inadvertently captioned and filed as an Opposition to
   3   Defendant’s Motion to Dismiss. It was filed in error and contains the same
   4   substantive content as Docket Number 16, which is Plaintiffs’ Opposition to
   5   Defendant’s Ex Parte Application.
   6
   7   Dated: August 7, 2020                ONE LLP
   8
                                            By: /s/ Joanna Ardalan
   9                                            Joanna Ardalan
  10                                            Peter R. Afrasiabi
  11                                             Attorneys for Plaintiff
  12                                             Backgrid USA, Inc.; Splash News and
                                                 Picture Agency, LLC, Xposure Photo
  13                                             Agency, Inc.
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            2
                                NOTICE OF ERRATA RE DKT. 15
